As filed with the Securities and Exchange Commission on August 25, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3445 THE MERGER FUND (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Frederick W. Green THE MERGER FUND 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: September 30 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. The Merger Fund SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 54.05% Administrative and Support Services - 0.42% KKR Co. (a)(b) $ Ambulatory Health Care Services - 3.42% Psychiatric Solutions, Inc. (a)(g) Beverage and Tobacco Product Manufacturing - 1.49% Coca-Cola Enterprises Inc. (f) Fomento Economico Mexicano SAB de CV - ADR Broadcasting (except Internet) - 1.21% Comcast Corporation Special Class A Liberty Media Corp. - Interactive (a)(f) Chemical Manufacturing - 1.90% Biovail Corporation (b)(g) CF Industries Holdings Inc. Huntsman Corporation Talecris Biotherapeutics Holdings Corp. (a) Computer and Electronic Product Manufacturing - 3.78% Millipore Corp. (a)(g) Motorola, Inc. (a)(f) Palm Inc New (a) SunPower Corp. Class B (a) Food and Beverage Stores - 2.00% Casey's General Stores, Inc. (h) Food Manufacturing - 0.31% American Italian Pasta Company (a) Food Services and Drinking Places - 0.44% California Pizza Kitchen, Inc. (a)(f) Machinery Manufacturing - 6.61% Smith International Inc. (h) Management of Companies and Enterprises - 0.68% Liberty Acquisition Holdings Corp. (a) Phoenix Group Holdings (a)(b) Merchant Wholesalers, Nondurable Goods - 2.19% Airgas, Inc. (f) Mining (except Oil and Gas) - 1.11% Lihir Gold Ltd. - ADR Rio Tinto PLC - ADR Miscellaneous Manufacturing - 6.75% Alcon Inc. (b)(f) Ev3, Inc. (a) Nursing and Residential Care Facilities - 0.75% Odyssey Healthcare, Inc. (a) Oil and Gas Extraction - 1.22% Arena Resources, Inc. (a) Mariner Energy, Inc. (a) Other Information Services - 1.66% CyberSource Corporations (a) Plastics and Rubber Products Manufacturing - 0.05% Pactiv Corp. (a) Primary Metal Manufacturing - 0.66% Gerdau Ameristeel Corp. (a)(b) Professional, Scientific, and Technical Services - 2.97% Boots & Coots, Inc. (a) Bowne & Co. Inc. (h) DynCorp International, Inc. (a)(h) inVentiv Health, Inc. (a) Phase Forward Corporation (a) WuXi Pharmatech, Inc. - ADR (a) Publishing Industries (except Internet) - 4.24% News Corporation Class A Sybase, Inc. (a)(g) Rental and Leasing Services - 1.69% Dollar Thrifty Automotive Group, Inc. (a)(f) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.85% GLG Partners Inc. (a) Interactive Data Corp. Telecommunications - 4.10% 1 America Movil SAB (b) 2 Fidelity National Information Services Inc. (f) Qwest Communications International Inc. (h) Utilities - 2.55% Allegheny Energy Inc. (f) Mirant Corporation (a) TOTAL COMMON STOCKS (Cost $1,827,190,339) EXCHANGE TRADED FUNDS - 0.08% SPDR S&P rust TOTAL EXCHANGE TRADED FUNDS (Cost $2,628,225) PREFERRED STOCKS - 0.00% Funds, Trusts, and Other Financial Vehicles - 0.00% KeyCorp Capital Series F TOTAL PREFERRED STOCKS (Cost $6,249) Principal Amount CONVERTIBLE BONDS - 3.30% General Growth Properties LP $ 3.980%, 04/15/2027 (Acquired 02/26/2010 through 05/18/2010, Cost $49,708,150) (c) Millipore Corp. 3.750%, 06/01/2026 TOTAL CONVERTIBLE BONDS (Cost $105,919,179) CORPORATE BONDS - 1.57% Mariner Energy, Inc. 11.750%, 06/30/2016 TOTAL CORPORATE BONDS (Cost $51,005,095) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.61% The Blackstone Group Expiration: September, 2010, Exercise Price: $12.00 FTSE 100 Index 4 Expiration: September, 2010, Exercise Price: $5,500.00 Energy Select Sector SPDR Expiration: September, 2010, Exercise Price: $62.00 Global Alternative Energy ETF Expiration: July, 2010, Exercise Price: $27.500 iShares MSCI Mexico Investable Market Index Fund Expiration: July, 2010, Exercise Price: $54.00 iShares MSCI Spain Index Expiration: July, 2010, Exercise Price: $33.00 Market Vectors Coal ETF Expiration: July, 2010, Exercise Price: $40.00 Materials Select Sector SPDR Expiration: September, 2010, Exercise Price: $33.00 SPDR S&P rust Expiration: July, 2010, Exercise Price: $105.00 SPDR S&P 500 Retail ETF Expiration: September, 2010, Exercise Price: $43.00 SandRidge Energy, Inc. Expiration: September, 2010, Exercise Price: $10.00 TOTAL PURCHASED PUT OPTIONS (Cost $15,871,931) Principal Amount ESCROW NOTES - 0.06% Price Communication Liquidating Trust (a)(d) TOTAL ESCROW NOTES (Cost $1,923,260) Shares WARRANTS - 0.00% Pearl Group Warrants Expiration: September, 2014, Excercise Price: $11.00 (b) TOTAL WARRANTS (Cost $569) SHORT-TERM INVESTMENTS - 23.34% Short-Term Investments - 23.34% $ Dreyfus Cash Management, 0.13% (g)(i) Fidelity Institutional Government Portfolio, 0.04% (e)(i) Fidelity Institutional Prime Money Market Portfolio, 0.22% (g)(i) First American Government Obligations Fund, 0.01% (e)(i) First American Prime Obligations Fund, 0.09% (e)(i) First American Treasury Obligations Fund, 0.00% (e)(i) TOTAL SHORT-TERM INVESTMENTS (Cost $748,116,744) TOTAL INVESTMENTS(Cost $2,752,661,591) - 83.01% (i) $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign Issued Security. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2010 these securities represented 1.54% of total net assets. (d) Fair-valued security. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) The rate quoted is the annualized seven-day yield as of June 30, 2010 (j) The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements section in the Fund's most recent semi-annual or annual report. (k) Summary of Fair Value Exposure at June 30, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of June 30, 2010. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2010. Level 1 Level 2 Level 3 Total Common Stock $- Exchange Traded Funds - - Preferred Stocks - - Purchased Put Options - - Escrow Notes - - - Corporate Bonds - - Convertible Bonds - - - Warrants - Short-Term Investments - - Total Investments in Securities Securities Sold Short $- $- Options Written - - Swap Contracts * - - Forward Currency Exchange Contracts * - - *Swap contracts and forward currency exchange contracts are valued at the unrealized appreciation (depreciation) on the instruments. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Description Investments in Securities Balance as of September 30, 2009 Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) - Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of June 30, 2010 The Fund did not have transfers into or out of Level 1 or Level 2 securities during the period.For further information regarding security characteristics see the schedule of investments. The Merger Fund SCHEDULE OF SECURITIES SOLD SHORT June 30, 2010 (Unaudited) Shares Value AMP Ltd. (a) $ Apache Corporation. The Blackstone Group, LP CenturyLink, Inc. 0 CF Industries Holdings, Inc. 1 Charles River Laboratories International, Inc. Comcast Corporation Class A Exxon Mobil Corp. FirstEnergy Corp. Hertz Global Holdings, Inc. National Australia Bank Ltd. (a) News Corporation Class B Novartis AG - ADR Rio Tinto Ltd. (a) Schlumberger NV (a) SunPower Corp. Class A Valeant Pharmaceuticals International Total Securities Sold Short(Proceeds $602,551,457) $ ADR American Depository Receipt (a) Foreign security. The Merger Fund SCHEDULE OF OPTIONS WRITTEN June 30, 2010 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS Airgas, Inc. Expiration: July, 2010, Exercise Price: $60.00 $ Expiration: July, 2010, Exercise Price: $65.00 Expiration: August, 2010, Exercise Price: $65.00 Alcon Inc. - ADR Expiration: July, 2010, Exercise Price: $145.00 Expiration: July, 2010, Exercise Price: $150.00 Allegheny Energy Inc. Expiration: July, 2010, Exercise Price: $22.50 AXA Asia Pacific Holdings Ltd. Expiration: August, 2010, Exercise Price: 6.00 AUD California Pizza Kitchen, Inc. Expiration: July, 2010, Exercise Price: $17.50 Casey's General Stores, Inc. Expiration: July, 2010, Exercise Price: $35.00 Coca-Cola Enterprises, Inc. Expiration: July, 2010, Exercise Price: $25.00 Expiration: July, 2010, Exercise Price: $27.50 Expiration: August, 2010, Exercise Price: $25.00 Dollar Thrifty Automotive Group, Inc. Expiration: July, 2010, Exercise Price: $40.00 Expiration: August, 2010, Exercise Price: $40.00 Fidelity National Information Services, Inc. Expiration: July, 2010, Exercise Price: $27.50 Expiration: July, 2010, Exercise Price: $30.00 Huntsman Corporation Expiration: July, 2010, Exercise Price: $9.00 Expiration: August, 2010, Exercise Price: $8.00 Liberty Media Corp. Interactive Expiration: July, 2010, Exercise Price: $12.50 Motorola, Inc. Expiration: July, 2010, Exercise Price: $7.00 Palm, Inc. Expiration: August, 2010, Exercise Price: $6.00 Psychiatric Solutions, Inc. Expiration: December, 2010, Exercise Price: $35.00 SandRidge Energy, Inc. Expiration: September, 2010, Exercise Price: $10.00 Sybase, Inc. Expiration: September, 2010, Exercise Price: $65.00 Talecris Biotherapeutics Holdings Corp. Expiration: July, 2010, Exercise Price: $20.00 PUT OPTIONS SPDR S&P 500 Expiration: July, 2010, Exercise Price: $98.00 Total Options Written(Premiums received $19,742,232) $ ADR American Depository Receipt AUD Australian Dollars Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have reviewed the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing date of the report, as required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Merger Fund By (Signature and Title) /s/ Frederick W. Green Frederick W. Green, President Date8/24/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Frederick W. Green Frederick W. Green, President Date8/24/2010 By (Signature and Title)* /s/ Bonnie L. Smith Bonnie L. Smith, Treasurer Date8/19/2010 * Print the name and title of each signing officer under his or her signature.
